Citation Nr: 0617920	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C on a 
direct service connection basis; and if so, whether the claim 
may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for atrophied right 
kidney; and if so, whether the claim may be granted.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed to result from treatment received at a 
Department of Veterans Affairs (VA) medical 
facility in 1995.

4.  Entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer.

5.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbar strain with arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
November 2001, March 2003, October 2004, and March 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent for residuals of prostate cancer, the 
Board notes that an April 2000 rating decision granted 
service connection for adenocarcinoma of the prostate, status 
post radical prostatectomy and assigned a 100 percent 
evaluation effective December 30, 1999.   The veteran failed 
to report for a VA examination on January 31, 2001.  In a May 
2001 rating decision, the RO proposed to decrease the rating 
to zero percent.  In a November 2001 rating decision, the 
rating for adenocarcinoma of the prostate, status post 
radical prostatectomy secondary to herbicide exposure was 
decreased to zero percent effective December 1, 2001.  In 
December 2001, the RO received the veteran's notice of 
disagreement with the evaluation.  As the veteran did not 
express disagreement with the reduction itself, the Board 
agrees that the issue on appeal is entitlement to an 
increased evaluation for residuals of prostate cancer, status 
post radical prostatectomy.  The Board further notes that the 
evaluation was increased to 20 percent and then to 40 
percent, effective December 1, 2001.  Therefore, the issue on 
appeal is as stated above. 

In February 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that Board 
hearing, the veteran was informed that additional treatment 
records had been associated with the claims file that the RO 
has not considered in their adjudication; and a signed 
written waiver of the RO's initial consideration of this 
additional evidence was secured and associated with the file.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hepatitis C on a direct service connection basis,  
entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer, and entitlement to a rating 
greater than 40 percent for the lumbar spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral kidney condition was 
denied by an April 2000 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the April 2000 rating 
decision is not cumulative or redundant of the evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the claim of service connection 
for atrophied right kidney.

3.  There is no medical evidence showing that the veteran's 
hepatitis C was a proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event not reasonably foreseeable in the furnishing of medical 
care by VA.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied service 
connection for a bilateral kidney condition is final.  38 
U.S.C. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  New and material evidence has not been submitted and the 
claim of entitlement to service connection for atrophied 
right kidney is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Compensation under 38 U.S.C.A. § 1151 for hepatitis C, 
claimed to result from treatment received at a VA medical 
facility in 1995, is not warranted.  38 
U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for 
atrophied right kidney

In an April 2000 rating decision, service connection for a 
bilateral kidney condition with atrophied right kidney was 
denied on the basis that the claim was not well grounded.  
The RO explained that in order to establish a well-grounded 
claim, it was necessary to provide evidence which 
demonstrates that the claimed condition was incurred in or 
aggravated by military service.  The RO further explained 
that the claims were not well grounded because there was no 
diagnosis of a kidney condition in the service medical 
records.  The veteran did not appeal this decision; and, 
therefore, it is final.  38 U.S.C. § 7105 (c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West 2002), a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
this claim, can be readjudicated under the provisions of the 
new law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  However, a claim will not be readjudicated 
under the VCAA unless a request for readjudication is filed 
by the claimant, or a motion is made by the Secretary, not 
later than two years after the date of the enactment of the 
VCAA - that is, no later than November 9, 2002.  In the 
absence of a timely request from a claimant for 
readjudication, the VCAA does not establish a duty on the 
part of VA to locate and readjudicate such a claim.  
Therefore, since no request for readjudication was timely 
filed, the 2000 denial is final.
 
The veteran's application to reopen his claim of service 
connection for an atrophied right kidney was received in May 
2002.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an October 2004 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for an atrophied right kidney.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

At the time of the last final denial of the veteran's claim 
for service connection for bilateral kidney condition, the 
following evidence was of record:  the veteran's service 
medical records; the veteran's DD214; and VA treatment 
records dating from June 1995 to February 2000 which 
indicated diagnoses of small right kidney with cortical 
thinning but preserved function, atrophic right kidney, and 
non-functioning right kidney. 

The Board notes that the service medical records are absent 
complaints, findings or diagnoses of kidney problems during 
service.  On the clinical examination for separation from 
service, all the veteran's systems were evaluated as normal 
except for abnormalities noted on the head, face, neck, and 
scalp and a scar on the veteran's right calf.  


Evidence received since the April 2000 rating decision 
includes VA treatment records dating from November 2001 to 
January 2006 indicating diagnoses of nonfunctioning right 
kidney and hypoplatic right kidney; and statements by the 
veteran including testimony presented in July 2005 and 
February 2006.

The Board notes that a September 2004 letter advised the 
veteran that he was previously denied service connection for 
atrophied right kidney, that in order for VA to reopen his 
claims he needed to submit new and material evidence, and 
that the evidence he needs must show (1) inservice injury or 
disease, (2) current disability, (3) relationship between the 
inservice injury or disease and the current disability.

At the July 2005 personal hearing with the Decision Review 
Officer, the veteran testified that his right kidney 
condition was first noted in 1995.  At the February 2006 
Board hearing, the veteran testified that he found out that 
his right kidney was smaller than his left kidney in 1996 or 
1997.

The Board has considered the evidence received since the 
April 2000 rating decision and finds that there is still no 
evidence either of a kidney condition in service, evidence 
relating the veteran's atrophied right kidney to his military 
service, or evidence of continuity of symptomatology since 
his discharge from service.  

The Board has also considered the veteran's own assertions 
that his atrophied right kidney was the result of his 
military service.  The Board finds that such assertions can 
be afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters. Although the veteran is competent to testify 
as to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology.  Lay assertions are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Accordingly, the Board finds that the evidence received 
subsequent to 2000 is not new and material and does not serve 
to reopen the claim for service connection for a right kidney 
disorder.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.	Entitlement to compensation under 38 U.S.C.A. § 1151 
for hepatitis C, claimed to result from treatment 
received at a Department of Veterans Affairs (VA) 
medical facility in 1995

The veteran contends that he may have contracted hepatitis C 
as a consequence of blood transfusion he received during open 
heart surgery performed at the VA Medical Center in Dallas in 
1995.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151. 

The record indicates that the veteran was hospitalized at the 
Dallas VAMC from August 13, 1995 to August 21, 1995.  During 
this hospitalization, a cardiac catheterization was performed 
as well as testing for viral hepatitis.  The veteran was 
evaluated and scheduled for CABG (Coronary Artery Bypass 
Graft) surgery the following week.  Viral hepatitis serology 
indicated that he tested positive for hepatitis C and 
negative for hepatitis A and B.  A blood transfusion is not 
noted anywhere on the discharge summary.    

As the evidence clearly shows that the veteran was diagnosed 
with hepatitis C prior to his open heart surgery, and there 
is no evidence that the veteran was given a blood transfusion 
prior to his open heart surgery, the Board finds that the 
veteran does not have hepatitis C as a result of VA treatment 
in 1995 much less as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or an event not 
reasonably foreseeable in the furnishing of medical care by 
VA.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in August 2003 (for service connection for 
right kidney condition), September 2004 (new and material 
evidence to reopen claim for right kidney condition), and 
December 2004 (1151 claim for hepatitis C) fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The December 2004 letter told him to provide any 
relevant evidence in his possession and the other letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

In addition, in the September 2004 letter, he was 
specifically advised of the evidence necessary to reopen his 
claim.  He was informed that the claim had previously been 
denied because there was no evidence of the condition in the 
service medical records, and he was provided the definition 
of what evidence would be considered new and material.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
(VCAA requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  

Since the Board has concluded that the preponderance of the 
evidence is against the reopening the veteran's claim for 
service connection for an atrophied right kidney and his 
claim for compensation under 38 U.S.C.A. § 1151 for hepatitis 
C, any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file. 

With a claim to reopen, such as the right kidney disorder 
claim in this case, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA has no further duties to the veteran with 
respect to that particular claim.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate this claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

On the section 1151 claim, examination is also not needed 
because there is no reasonable possibility that an opinion 
could link the veteran's hepatitis C to the VA surgery in 
1995 when medical evidence clearly and unequivocally shows 
diagnosis of the condition before surgery.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for atrophied 
right kidney is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed to result from treatment received at a 
Department of Veterans Affairs (VA) medical 
facility in 1995, is denied.


REMAND

Hepatitis C

With respect to whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hepatitis C on a direct service connection basis, the veteran 
testified in February 2006 that when he went to Vietnam he 
was stationed at the 91st EVAC hospital as a helper for an 
entire year and that as a helper, he came in contact with 
wounded military personnel and their blood.  The veteran 
testified that he accidentally stuck himself with needles 
while doing his job.  


There are a number of recognized risk factors for hepatitis 
C, including blood transfusion, accidental exposure to blood 
by health care workers (to include combat medic or corpsman), 
intravenous drug use or intranasal cocaine use, and 
promiscuous sexual activity.  In this case, evidence 
documented in the file includes pre-service venereal disease 
and post-service cocaine use.  The earliest documented 
evidence of hepatitis C in the record is a hospital discharge 
summary dated in August 1995.   

The veteran's service personnel file is not of record.  The 
veteran's DD214 indicates that the veteran was indeed 
assigned to the 91st EVAC hospital but that he was a baker, 
not a medical aid.  It is the Board's opinion that efforts 
should be made to associate the veteran's personnel records 
with the claims file.   

Prostate Cancer

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent for residuals of prostate cancer, a 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Specifically, the veteran was informed of the information and 
evidence necessary to substantiate a claim for service 
connection but not for increased rating for residuals of 
prostate cancer.  Therefore, it is apparent that the Board 
must remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

Lumbar Strain

The RO has consistently adjudicated the claim with 
consideration of diagnostic codes pertinent to disc disease.  
However, the veteran is service-connected for lumbar strain 
only, and there is a deficit of medical opinion as to whether 
his current disc disease is likely part of or due to the 
service-connected condition.  This is important in this case, 
since there are few diagnostic codes that provide a rating 
higher than 40 percent, with disc disease being one of them.  
Further medical evaluation is needed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's service personnel 
records should be obtained and associated 
with the claims file. 

2.  Obtain the veteran's medical records 
from the VA Medical Center in Dallas from 
February 2006 to the present.

3.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the increased 
rating claims being remanded (prostate 
and back).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

4.  Schedule the veteran for VA 
orthopedic examination.  Provide the 
claims file to the examiner.  The report 
should fully discuss impairment and 
symptoms due to the service-connected 
lumbar strain.  The examiner should 
provide an opinion as to whether the 
lumbar disc disease now shown is likely 
due to the in-service back injury or is 
otherwise related to the service-
connected lumbar strain.

5.  If, and only if, the veteran's 
personnel records indicate that the 
veteran assisted medical personnel and 
had direct contact with wounded military 
personnel while stationed in Vietnam, the 
veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his hepatitis C.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner must list and discuss all 
documented risk factors for the veteran 
and rank the documented risk factors 
relative to the probability that any 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hepatitis C is related to the veteran's 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


